Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Abstract
The abstract of the disclosure is objected to because the minor informalities:
“The facility access a subject instance…” in line 5 should be “The facility accesses a subject instance…”
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to both signals per se and software per se.
Claims 6-10 recite “one or more memories collectively storing a local interpretable model training data structure”. Under the broadest reasonable interpretation, “one or more memories” could encompass signals. The claims must explicitly and specifically exclude signals per se and must exist in a physical or tangible form. However, simply adding physical or tangible to the embodiments as claimed is not enough. The claimed invention must be claimed in a physical or tangible form AND fall within one of the statutory categories (See MPEP 2106.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Donghoon, Sunghoon Choi, and Hee-Joung Kim. "Performance evaluation of image denoising developed using convolutional denoising autoencoders in chest radiography." Nuclear Instruments and Methods in Physics Research Section A: Accelerators, Spectrometers, Detectors and Associated Equipment [hereinafter Lee] in view of US20190156216A1 [hereinafter Gupta].
Regarding claim 1, Lee teaches:
A method in a computing system for predicting a weight of two or more independent variables used by a subject model, the method comprising: accessing a subject model, the subject model having been trained to predict outcomes using a first dataset, the first dataset including the values for the two or more independent variables; adding noise to the first dataset to create a second dataset (Lee; Abstract, page 98 left column paragraphs 4-5 starting with “The parameters…”; The proposed denoising autoencoder is trained and evaluated and it trained on 3000 chest radiogram training data. Training a DAE is as simple as generating a noising version of input data is by adding noise, computing its representation, computing a reconstruction, and then comparing it to the original input.);
Examiner notes that Lee is training using datasets of radiograms, are medical images (See Abstract). The images do not depend on each other, and thus each input is an independent variable.
training an autoencoder to reconstruct the first dataset based on the second dataset (Lee; Page 98 left column paragraphs 4-5 starting with “The parameters…”; The model learns the reconstruction of an input given its noisy version.);
Examiner notes that in this instance, the noisy version of the input is considered the second dataset that the reconstruction is based on. And the input that is being reconstructed is the first dataset.
accessing a subject instance, the subject instance including an output of the subject model (Lee; Page 98 left column paragraph 4 starting with “The parameters…”, page 98 right column paragraphs 2-4 starting with “We used…”, Figs. 1-2; Fig. 1 shows the DAE model including input that contains noise and output.);
Under the broadest reasonable interpretation of subject instance and subject model, each time the model runs, the instance in which it is running consists of input mages with noise added, and includes an output. 
generating test data, the test data being generated based on the subject instance, the test data including a plurality of data points (Lee; Page 98 left column paragraph 4 starting with “The parameters…”, page 98 right column paragraphs 2-4 starting with “We used…”, Figs. 1-2; A noisy version of input x is done by adding Gaussian noise. The noisy version of input data is generated by adding noise.);
As previously explained, each running instance of the model includes test data that is generated from original input data with added noise. Fig. 2 shows that the training data consists of multiple images of different resolution sizes as well.
	for each of the data points of the test data: applying the subject model to the data point to obtain a model output of the value (Lee; Page 98 right column paragraphs 5-6 starting with “We evaluated…”; Model has outputs for each input. Datapoints are extracted from said output for use in calculations to determine difference in original and processed images.);
	constructing a training observation comprising the data point and the obtained model output value (Lee; Page 98 right column paragraphs 4-6 starting with “We evaluated…”, page 99 left column paragraphs 1-2 starting with “where l, c, and s…”; Root mean-square error (RMSE) is used to measure the difference between the original images and processed image. This is done by using pixel value differences and using luminance, contrast, and structural components found in the original and processed images.);
Examiner notes that these training observations include datapoints as well as the model output value at each pixel.
	and determining a weight for the constructed training observation using the trained autoencoder (Lee; Page 98 right column paragraphs 4-6 starting with “We evaluated…”, page 99 left column paragraphs 1-2 starting with “where l, c, and s…”; The difference between original images and processed images is calculated by using RMSE.);
	Examiner notes that the weight under the broadest reasonable interpretation in light of the specifications is based on the difference of a training observation and a subject instance.
	Lee does not explicitly teach and using the constructed training observations and their weights to train a local interpretable model.
	Gupta teaches and using the constructed training observations and their weights to train a local interpretable model (Gupta; [0020]; A common approach for increasing the interpretability of machine learning models is to use simpler models. By looking at weights learned, it is possible to determine relative importance of different features used by the model.).
	Examiner notes that under the broadest reasonable interpretation, whether a model is interpretable is a subjective determination, as interpretable means whether it can be interpreted by a human or not. Therefore, interpretable does not necessarily limit the scope of the limitation.
	It would have been obvious before the effective filing date to modify the Denoising Autoencoder taught by Lee and use weights to train the local interpretable model method taught by Gupta. As explained by Gupta, it is easier to determine the importance of different features based on the weights learned by simpler models such as linear or logistical regression, or decision trees (Gupta, [0020]). 
	Regarding claim 4, Lee in view of Gupta [hereinafter Lee-Gupta] teaches the method of claim 1. Lee does not explicitly teach wherein the local interpretable model is a linear regression model.
	Gupta teaches wherein the local interpretable model is a linear regression model (Gupta; [0020]; Example of simpler models that are more easily interpretable are linear regression, logistic regression, and decision trees.).
	The motivation to modify the teachings of Lee with the use of a linear regression model is the same as previously explained. Additionally, simpler models such as linear regression models are easier to understand and thus more interpretable (Gupta, [0020]).
	Regarding claim 5, Lee-Gupta teaches the method of claim 1. Lee does not explicitly teach wherein the local interpretable model is one or more decision trees.
	Gupta teaches wherein the local interpretable model is one or more decision trees (Gupta; [0020]; Example of simpler models that are more easily interpretable are linear regression, logistic regression, and decision trees.).
The motivation to modify the teachings of Lee with the use of decision trees is the same as previously explained. Additionally, simpler models such as decision trees are easier to understand and thus more interpretable (Gupta, [0020]).
Regarding claim 6, Lee-Gupta teaches all the limitations of claim 1 in computer readable storage media form in addition to method form. 
Gupta additional teaches one or more memories (Gupta; [0062]; The computing device includes one or more storage devices having encoded theron one or more computer-executable instructions. The storage devices may include a computer system memory or random access memory.).
The motivation to combine the teachings of Lee and Gupta are the same as previously explained.
Regarding claim 9, Lee-Gupta teaches all the limitations of claim 4 in computer readable storage media form in addition to method form. Gupta additional teaches one or more memories (Gupta; [0062]; The computing device includes one or more storage devices having encoded theron one or more computer-executable instructions. The storage devices may include a computer system memory or random access memory.).
The motivation to combine the teachings of Lee and Gupta are the same as previously explained.
Regarding claim 10, Lee-Gupta teaches all the limitations of claim 5 in computer readable storage media form in addition to method form. Gupta additional teaches one or more memories (Gupta; [0062]; The computing device includes one or more storage devices having encoded theron one or more computer-executable instructions. The storage devices may include a computer system memory or random access memory.).
The motivation to combine the teachings of Lee and Gupta are the same as previously explained.
Regarding claim 11, Lee-Gupta teaches all the limitations of claim 1 in system form in addition to method form. Gupta additional teaches a system (Gupta; [0029]; The machine learning model interpretation techniques can be implemented on the system.).
The motivation to combine the teachings of Lee and Gupta are the same as previously explained.
Regarding claim 14, Lee-Gupta teaches all the limitations of claim 4 in system form in addition to method form. Gupta additional teaches a system (Gupta; [0029]; The machine learning model interpretation techniques can be implemented on the system.).
The motivation to combine the teachings of Lee and Gupta are the same as previously explained.
Regarding claim 15, Lee-Gupta teaches all the limitations of claim 5 in system form in addition to method form. Gupta additional teaches a system (Gupta; [0029]; The machine learning model interpretation techniques can be implemented on the system.).
The motivation to combine the teachings of Lee and Gupta are the same as previously explained.

Claims 2-3, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Gupta further in view of Ferrando, Pol. “Understanding How Lime Explains Predictions.” Towards Data Science, 28 Dec. 2018, TowardsDataScience.com [hereinafter Ferrando].
Regarding claim 2, Lee-Gupta teaches the method of claim 1, but does not explicitly teach for each of the data points of the test data: computing the Euclidean distance between the training observation and the subject instance within the latent vector space of the trained autoencoder; and determining the weight for the constructed training observation based on the computed Euclidean distance between the training observation and the subject instance.
Ferrando teaches:
for each of the data points of the test data: computing the Euclidean distance between the training observation and the subject instance within the latent vector space of the trained autoencoder (Ferrand; Sparse Linear Explanations; Euclidean distance is used for images and tabular data. Linear models allow users to measure feature’s influence in a prediction, and provide a qualitative understanding between explanatory variables and the response.);
and determining the weight for the constructed training observation based on the computed Euclidean distance between the training observation and the subject instance (Ferrando; Sparse Linear Explanations, current approach to approximate solutions and produce explanations steps; Compute the weight of every “perturbed” observation, after the model has already predicted the outcome of “perturbed” observations.).
Examiner notes that under the broadest reasonable interpretation, samples where noise are added are “perturbed” samples.
It would have been obvious before the effective filing date to modify the teachings of Lee-Gupta and combine it with the teachings of sparse linear explanations using Euclidean distance to determine the weights. Sparse linear explanations allow for reasons behind choices of models to be inferred (Ferrando, Sparse Linear Explanations). 
	Regarding claim 3, Lee-Gupta teaches the method of claim 1, but does not explicitly teach accessing the coefficients of the local interpretable model; and identifying the influence of each of the independent variables on the subject instance for the subject model based on the coefficients of the local interpretable model.
	Ferrando teaches accessing the coefficients of the local interpretable model (Ferrando; Sparse Linear Explanations, current approach to approximate solutions and produce explanations steps; Coefficients from the linear model are extracted.);
	and identifying the influence of each of the independent variables on the subject instance for the subject model based on the coefficients of the local interpretable model (Ferrando; Sparse Linear Explanations, current approach to approximate solutions and produce explanations steps; The coefficients are extracted to explain the black box’s local behavior.).
	As previously explained, it would have been obvious before the effective filing date to modify the teachings of Lee-Gupta and combine it with the teachings of Sparse linear explanations because they allow for reasons behind choices of models to be inferred (Ferrando, Sparse Linear Explanations).
Regarding claim 7, Lee-Gupta further in view of Ferrando [hereinafter Lee-Gupta-Ferrando] teaches all the limitations of claim 2 in computer readable storage media form in addition to method form. Gupta additional teaches one or more memories (Gupta; [0062]; The computing device includes one or more storage devices having encoded theron one or more computer-executable instructions. The storage devices may include a computer system memory or random access memory.).
The motivation to combine the teachings of Lee-Gupta and Ferrando are the same as previously explained.
Regarding claim 8, Lee-Gupta-Ferrando teaches all the limitations of claim 3 in computer readable storage media form in addition to method form. Gupta additional teaches one or more memories (Gupta; [0062]; The computing device includes one or more storage devices having encoded theron one or more computer-executable instructions. The storage devices may include a computer system memory or random access memory.).
The motivation to combine the teachings of Lee-Gupta and Ferrando are the same as previously explained.
Regarding claim 12, Lee-Gupta-Ferrando teaches all the limitations of claim 2 in system form in addition to method form. Gupta additional teaches a system (Gupta; [0029]; The machine learning model interpretation techniques can be implemented on the system.).
The motivation to combine the teachings of Lee-Gupta and Ferrando are the same as previously explained.
Regarding claim 13, Lee-Gupta-Ferrando teaches all the limitations of claim 3 in system form in addition to method form. Gupta additional teaches a system (Gupta; [0029]; The machine learning model interpretation techniques can be implemented on the system.).
The motivation to combine the teachings of Lee-Gupta and Ferrando are the same as previously explained.

Conclusion
	The following are references considered by the examiner but not used in the rejections above:
OpenDeep. “Tutorial: Your First Model (DAE).” OpenDeep, 2 Aug. 2016, www.opendeep.org.  
This tutorial teaches and provides source code for a Denoising Autoencoder that encompasses many of the features including adding noise to generating a dataset, reconstructing the original dataset using an autoencoder, given the generated dataset with noise, etc.
US20200033431A1 [hereinafter Schlemper]
Schlemper teaches an MRI system that generates an magnetic resonance (MR) image from MR spatial frequency data that uses neural network modules to reconstruct MR images.
US20160071245A1 [hereinafter Bergner]
Bergner teaches obtaining de-noised reconstructed image data and generates noise image data by determining the difference between the reconstructed image data and the denoised reconstruction image data.
Monn, Dominic. “Denoising Autoencoders Explained - Towardsdatascience.com.” Towards Data Science, 17 July 2017, towardsdatascience.com.
Monn discusses how denoising autoencoders work including purposefully corrupting data (adding noise). 
Gondara, Lovedeep. "Medical image denoising using convolutional denoising autoencoders." 2016 IEEE 16th international conference on data mining workshops (ICDMW). IEEE, 2016.
Gondara goes in-depth, describing denoising autoencoders. Expands on different ways to add noise to images, and describes different types of autoencoders including basic and stacked autoencoders. 
Chiang, Hsin-Tien, et al. "Noise reduction in ECG signals using fully convolutional denoising autoencoders." Ieee Access 7 (2019): 60806-60813.
Chiang teaches using fully convolutional denoising autoencoders to reduce noise in electrocardiogram signals in the medical field. Chiang describes both encoding and decoding processes including nonlinear transformations in the decoding process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128